Case 4:18-cv-00161-ALM-CAN Document 42 Filed 07/29/19 Page 1 of 5 PageID #: 130




                           United States District Court
                                  EASTERN DISTRICT OF TEXAS
                                      SHERMAN DIVISION


  CRAIG CUNNINGHAM                                 §
                                                   §   Civil Action No. 4:18-CV-161
  v.                                               §   (Judge Mazzant/Judge Nowak)
                                                   §
  GREENSTAR CAPITAL SOLUTIONS,                     §
  LLC, ET AL.                                      §

                         ORDER DENYING MOTION TO REOPEN

        Pending before the Court is Plaintiff Craig Cunningham’s Motion to Reopen the Case and

 Motion to Enforce the Settlement (“Motion to Reopen”) (Dkt. #40). After carefully reviewing the

 Motion, and all other relevant filings, the Motion is DENIED.

                                        BACKGROUND

        The original complaint in this case was filed on March 7, 2018 (Dkt. # 1), wherein Plaintiff

 alleged that Defendants Greenstar Capital Solutions, LLC, Alex Silverman, Noah Silverman,

 Schimeon Frederick, Tiffany Frederick, and Trusted Leads, LLC violated 47 U.S.C. §§ 227(b)

 and (c) of the Telephone Consumer Protection Act (“TCPA”) (Dkt.. #1 at p. 8). On May 30, 2018,

 Plaintiff advised the Court that he “ha[d] resolved his claims against Tiffany Frederick, Schimeon

 Frederic [sic], and Trusted Leads, LLC” and requested the Court dismiss those Defendants from

 the case with prejudice (Dkt. #16). Plaintiff’s Motion to Dismiss Schimeon Frederick, Tiffany

 Frederick, and Trusted Leads, LLC (hereinafter “Trusted Leads Defendants”) neither referenced a

 settlement agreement, nor was any such agreement attached to the motion (see Dkt. #16). An order

 of partial dismissal was entered on June 1, 2018, dismissing the Trusted Leads Defendants from

 the case with prejudice (Dkt. #17). Subsequently, the remaining Defendants were either dismissed

 or defaulted (Dkts. #20, #27), and on September 24, 2018, a default judgment was entered against
Case 4:18-cv-00161-ALM-CAN Document 42 Filed 07/29/19 Page 2 of 5 PageID #: 131



 the final defendant in favor of Plaintiff, thereby closing the matter and relinquishing the Court’s

 jurisdiction to handle any further matters associated with the case (Dkt. #35).

 Motion to Reopen

        On November 15, 2018, Plaintiff filed the instant request, entitled “Plaintiff’s Motion to

 Reopen the Case and Motion [] to Enforce the Settlement” (Dkt. #40), seeking to have the Court

 reopen the cause “for the [sole] purpose of enforcing the settlement between the [Plaintiff and the

 Trusted Leads Defendants]” (Dkt. #40 at p. 1). Notably, Plaintiff initially filed a second lawsuit

 in this district seeking to enforce his settlement agreement with the Trusted Leads Defendants. See

 Cunningham v. DR. Finance, LLC, No. 4:18-cv-565 (E.D. Tex. Aug. 6, 2018) (hereinafter “Second

 Lawsuit”). During the course of the Second Lawsuit, the Court raised the issue of jurisdiction and

 ordered the Parties to file briefs regarding the Court’s jurisdiction to grant the requested relief.

 On December 21, 2018, Plaintiff ultimately requested that the Court dismiss the Trusted Leads

 Defendants from the Second Lawsuit. Second Lawsuit (Dkts. #29; #30). Thereafter, Plaintiff

 pursued the instant Motion to Reopen, wherein Plaintiff asserts:

        The Plaintiff has served the defendants’ attorney and they are in default in the
        [Second Lawsuit]. To be procedurally correct, however, it appears the Plaintiff
        should bring the action in this original case and not a new case as the parties have
        agreed that the Eastern District of Texas shall have jurisdiction over any question
        or controversy interpretation, or enforcement of the agreement in paragraph 8 of
        the settlement, which is filed under seal.

 (Dkt. # 40 at p.1).

                                            ANALYSIS

        Issues of subject matter jurisdiction are questions of law. See Am. Rice, Inc. v. Producers

 Rice Mill, Inc., 518 F.3d 321, 327 (5th Cir. 2008). “It is to be presumed that a cause lies outside

 [a federal court’s] limited jurisdiction, and the burden of establishing the contrary rests upon the

 party asserting jurisdiction.” Kokkonen v. Guardian Life Ins. Co. of Am., 511 U.S. 375, 377, (1994)

                                                  2
Case 4:18-cv-00161-ALM-CAN Document 42 Filed 07/29/19 Page 3 of 5 PageID #: 132



 (internal citations omitted). Relevant herein, “[n]o federal statute” gives federal courts jurisdiction

 to hear a claim for breach of an agreement merely by virtue of the fact that “part of the

 consideration for [the agreement] was dismissal of an earlier federal suit.” Id. at 381. In Kokkonen,

 the Supreme Court explained that “[e]nforcement of [a] settlement agreement . . . is more than just

 a continuation or renewal of the dismissed suit, and hence requires its own basis for jurisdiction.”

 Id. at 378. Kokkonen held that a court’s “ancillary jurisdiction” “to manage its proceedings,

 vindicate its authority, and effectuate its decrees” provides such an independent jurisdictional basis

 to enforce a settlement agreement only if “the parties’ obligation to comply with the terms of the

 settlement agreement ha[s] been made part of the order of dismissal.” Id. at 380–81. The

 Kokkonen Court specified two ways in which a court may make a settlement agreement part of its

 dismissal order: “either by separate provision (such as a provision ‘retaining jurisdiction’ over the

 settlement agreement) or by incorporating the terms of the settlement agreement in the order.”

 Id. The Supreme Court further explained that if a case does not fit into one of these scenarios,

 “enforcement of the settlement agreement is for state courts, unless there is some independent

 basis for federal jurisdiction. Id. at 382.

        None of the scenarios contemplated in Kokkonen exist here. Plaintiff’s earlier motion

 requesting dismissal of the Trusted Leads Defendants in this case states in its entirety:

        The Plaintiff has resolved his claims against Tiffany Frederick, Schimeon Frederic
        [sic], and Trusted Leads, LLC and wishes to dismiss these defendants and only
        these defendants from this case with prejudice. The Plaintiff wishes to maintain his
        claims against the remaining defendants…. For the foregoing reasons, the
        Defendant’s [sic] Schimeon Frederick, Tiffany Frederick, and Trusted Leads, LLC
        should be dismissed with prejudice.




                                                    3
Case 4:18-cv-00161-ALM-CAN Document 42 Filed 07/29/19 Page 4 of 5 PageID #: 133



 (Dkt. #16 at p. 1). The Court’s Order of Dismissal also did not incorporate the terms of the

 settlement agreement, nor expressly retain jurisdiction to enforce the settlement (Dkt. #17).1

 Again, “the terms of any district court dismissal order must expressly retain jurisdiction or must

 otherwise embody the terms of the agreement within the dismissal order so that any violation of

 the terms would also be a violation of the court’s order.” SmallBizPros, Inc. v. MacDonald, 618

 F.3d 458, 464 (5th Cir. 2010). There is further no independent basis for jurisdiction. The

 Kokkonen Court held that if a case does not fit into one of the first two exceptions, “enforcement

 of the settlement agreement is for state courts, unless there is some independent basis for federal

 jurisdiction.” Kokkonen, 511 U.S. at 382. The claim Plaintiff asserts in his Motion to Reopen is

 a state law contract claim to enforce the settlement agreement. Thus, for the Court to maintain

 independent jurisdiction over such claim, Plaintiff must show that the parties continue to be

 completely diverse and the amount in controversy (as to the breach of contract claim) exceeds

 minimum requirements pursuant to 28 U.S.C. § 1332(a). Plaintiff has not demonstrated an

 independent basis for federal jurisdiction; thus, pursuit of such claim is not appropriate here, but

 rather is appropriate in state court. Although Plaintiff and Trusted Leads Defendants may have

 intended to have the Eastern District of Texas retain jurisdiction (see Dkt. #38 at pp. 5-6),

 “jurisdiction is a strict master and inexact compliance is no compliance.” SmallBizPros, Inc., 618

 F.3d at 464.

         Accordingly, because the Court lacks jurisdiction to enforce the terms of the settlement

 agreement Plaintiff’s Motion to Reopen must be denied.




 1
  The Court notes that Plaintiff has now provided a copy of the Settlement Agreement to the Court, but such agreement
 was not proffered until November 15, 2018 (Dkt. #38)—five months after the Trusted Leads Defendants had been
 dismissed and approximately two months after the case had been closed.

                                                          4
Case 4:18-cv-00161-ALM-CAN Document 42 Filed 07/29/19 Page 5 of 5 PageID #: 134



                                          CONCLUSION

.          It is therefore ORDERED that Plaintiff Craig Cunningham’s Motion to Reopen the Case

    and Motion to Enforce the Settlement (Dkt. #40) is hereby DENIED.

           All relief not previously granted is DENIED.

           IT IS SO ORDERED.
            SIGNED this 30th day of July, 2019.




                                         ___________________________________
                                         AMOS L. MAZZANT
                                         UNITED STATES DISTRICT JUDGE




                                                  5
